Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to IDS filed 1/27/2022 and the communication with Applicant on 1/4/2022.
The following is the status of claims: 
Claim 39 has been amended via Examiner’s Amendment.
Thus, claims 1-39 are pending for examination.

Response to Arguments
Applicant's arguments, filed on 10/7/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dane Baltich on 1/4/2022.
The application has been amended as follows: 

The first line of Claim 39 should be amended to depend from claim 38 as follows:

39. (Original) The computer program product of Claim 38, wherein automatically


REASONS FOR ALLOWANCE
Claims 1-39 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 14 & 27, the claimed features in
independent claim 1 (and substantially similar independent claim 14 and claim 27):
“receiving, by a computing entity, a request indicating at least a function to be performed
on an electronic record or an access requested to the electronic record, wherein (a) the request
originates from a requesting entity identifiable by a requesting entity identifier, (b) the electronic
record is associated with a subject entity identifiable by a subject entity identifier, and (c) the
data of the electronic record is stored in the one or more relational databases;
responsive to receiving the request:
determining, by the computing entity, a relationship type between the requesting entity and the
subject entity, wherein the relationship type is a direct relationship or an indirect relationship,
and determining, by the computing entity, a relationship status between the requesting
entity and the subject entity, wherein the relationship status is (a) an active relationship, or (b) an inactive relationship;
response to determining that (a) the relationship type is a direct relationship, and the (b)
the relationship status is an active relationship:
identifying, by the computing entity, a user role for the requesting entity with
respect to the electronic record of the subject entity, and
identifying, by the computing entity, a rights group associated with the user role,
wherein (a) the rights group comprises one or more rights stored in a rights group data object,

the user role on the electronic record, (c) the one or more rights indicate access rights for a
plurality of data classes of the electronic record to which the user role is allowed and (c) the
rights data object comprises a corresponding access/function key that indicates the plurality of
functions that are allowed to be performed by the user role on the electronic record and the
plurality of data classes of the electronic record to which the user role is allowed access; and
enabling, by the computing entity, (a) a function of the plurality of functions to be performed by
the user role on the electronic record based at least in part on the corresponding

access/function key, or (b) access to a data class of the plurality of data classes of the
electronic record based at least in part on the corresponding access/function key”;

in conjunction with other elements of the independent claims are not suggested, anticipated or
found to be obvious over the prior art made of record. The dependent claims, being definite,
further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Beck et al., US Pub. No. 20170201508 A1, teaches improved methods and apparatus, including
computer program products, related to relationship-based authorization where in general, data
characterizing a request for authorization to a computer- based resource is received, and the
authorization may be provided based on one or more relationships of a requesting principal and
a determination may be made as to whether a requesting principal is authorized, which may
include determining whether the requesting user has a relationship with a principal that has
management rights of the computer based resource and determining whether the relationship
allows for an access, such as a use of the computer-based resource, if the requesting principal
has a relationship with the other principal and if there is no such relationship, a determination

the other principal that allows for the access;
however, the above cited prior art does not teach or fairly suggest each and every of the above
limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the
specification. The examiner takes notice of the specification dated 3/26/2020, with particular
attention to paragraphs 0324-0329; and the examiner also found figures 6 and 8 helpful in
understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/3/2022